DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 
This Office Action is in response to the Amendments and Remarks filed 1 February 2021.  As directed by applicant, claims 1 -3, 7 and 10 are amended and claims 5 and 6 are cancelled.  No new claims have been added. This Office Action is a Final.

Response to Amendment
The rejection(s)/objection(s) made in the Office Action dated 3 October 2019 have been remedied and these rejections are withdrawn.  However, new issues and unresolved issues remain.  See below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are  being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) lacks sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “conveying means” in claim 1; “synchronizing means” for synchronizing or controlling in claims 3 or 6; and “means for converting translational movement” in claim 5.  (The “grinding means” of claim 1 has sufficient structure in that it has “a first and second grinder etc.”).


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “kinematic mechanism for activating” in claim in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 9 - 10 is/are rejected under 35 U.S.C. 103 as being obvious over Radhakrishnan (U.S. Patent Application Publication 2014/ 0366743) in view of Radhakrishnan, (U.S. Patent Application Publication 2014/ 0360379; herein “Radhakrishnan ‘379).
Regarding claim 1, Radhakrishnan discloses an automatic coffee machine for preparing espresso coffee, comprising at5 least one infusion assembly having an infusion piston (¶0016) that is suitable to be actuated by motorized member (it is used in compacting, so would have to be able to be actuated by motor), at least one container (bean hoppers, ¶12) containing coffee beans to be ground, grinding means (element 12) for grinding the beans so as to prepare the doses of ground coffee, conveying means (22) for conveying said doses of ground coffee into [a brewer] (elements 12) that are actuated by a first and a second opposite motor (elements 14).  
However, Radhakrishnan ‘743 does not specifically disclose that the motors are arranged laterally to said infusion piston in a backward region with respect to the infusion piston and the filter-holder, nor specifically that a filter holder or that the filter holder element is arranged under the piston.  However, Radhakrishnan ‘743 does indicate that the motors are in fact behind the infusion piston and filter- holder describing that the brewer is placed in front of the grinder (Radhakrhnan see ¶12 and fig. 1; piston, in ¶16, associated with brewer 26, which is located in front of the auger passage, element 36, which would then lead down to the brewer, 26, with the piston and filter-holder; thus, the motors, 14, would be “in a backward region with respect to the infusion piston and the filter-holder”, which would both be in the brewer, 24, positioned in front of the grinder).  Radhakrishnan ‘379 teaches the “filter holder ( Fig. 1, element 130, for filling up with grounds, to then be accessed by the filter structure, elements 222, 224 and 142 in the piston, fig. 4) and the filter-holder being arranged under the piston (element 52, piston, the filter holder being below the piston, as seen in Fig. 4).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to follow as Radhakrishnan indicates, and as Radhakrishnan ‘379 fully describes the brewer, to have the grinder and motor placed laterally adjacent/behind the brewer, with the piston and filter-holder, so that these different components work well next to each other 

Regarding claim 9, Radhakrishnan and Radhakrishnan ‘379 teach all the limitations of claim 1, as above, but do not further disclose a coffee machine wherein said first grinder is supplied by a first container containing a first blend of coffee beans and that said second grinder is supplied by a second container containing a second blend of coffee beans. However, this claim is directed to the material or article worked upon (i.e. the coffee beans themselves), and that does not limit apparatus claims.  Therefore, the structure of the apparatus is still found obvious in light of the cited references.  Please see MPEP § 2115. It has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  In the instant case, the same or different blends of coffee beans in the respective containers and grinders fails to structurally distinguish over the prior art coffee bean containers and grinders.20

wherein said second container is adapted to contain the same blend of coffee beans of the first container, or a different blend.  25  However, this claim is directed to the material or article worked upon (i.e. the coffee beans themselves), and that does not limit apparatus claims.  Therefore, the structure of the apparatus is still found obvious in light of the cited references.  Please see MPEP § 2115.  It has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  In the instant case, the same or different blends of coffee beans in the respective containers and grinders fails to structurally distinguish over the prior art coffee bean containers and grinders.


Claim 1-4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossetto (Wipo Application Publication WO2014/037495) in view of Radhakrishnan (U.S. Patent Application Publication 2014/ 0366743) and Vetterli (U.S. Patent Application Publication 2006/ 0201339).
Regarding claim 1, Rossetto discloses an automatic coffee machine for preparing espresso coffee, comprising at least one infusion assembly  having an infusion piston (Rossetto, 2) that can be actuated by motorized member (31,32 and 33) at least one container coffee beans (8, fig. 1)  to be ground, grinding means (22) for grinding the beans so as to prepare the doses of ground coffee, conveying means (48) for conveying in a backward region with respect to the infusion piston and the filter-holder (Fig. 5, for instance, where the grinding means, 22, and its motor 23, are arranged laterally and in a backward region from the piston, 2, and filter-holder, 3).
However, Rossetto does not disclose a coffee machine wherein said grinding means comprise a first and a second grinder that are actuated by a first and a second opposite motor.  However, Radhakrishnan teaches grinding means comprising a first and a second grinder (Radhakrishnan grinders 12) that are actuated by a first and a second opposite motor (motors 54; see fig. 1).  Radhakrishnan itself only speaks generally to the value of two grinders (¶0001, automatically adjustable to meet desired tolerances).  However, Vetterli teaches the clear versatility of two grinders, being faster and more complicated mixture of drinks (Vetterli, ¶¶0015-23, for example).  The advantage is to get more complex and varying flavors from your two beans (a stronger or weaker of each flavor) which makes for more interesting and complicated choices of coffee.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Rossetto with Radhakrishnan and Vetterli, to have different flavors/blends in each hopper for each blender and more complex blends, in order to have a more versatile blender to make more expedient and interesting and complicated drinks.

Regarding claim 2, Rossetto in view of Radhakrishnan and Vetterli teach all the limitations of claim 1, as above, and further teach a coffee machine wherein said (motor, pusher, and guide 31, 32 and 33) comprising an electric motor (motor 33; see p. 14, “Substantially, according to the present invention, the action of the sole initial motorized means 19 of movement of the piston 2 causes, as indicated above, through appropriate mechanical means of synchronization, movement of the mobile terminal 42 of the telescopic conveyor 48 of the ground coffee blend and also coordinated opening and closure of the door 43 of said mobile terminal 42 at the filter-holder element 3”, Figs. 5-8 ).  
Regarding claim 3, Rossetto in view of Radhakrishnan and Vetterli teach all the limitations of claim 2, as above, and further teach a coffee machine comprising synchronizing means comprising a slotted control device (39)  for activating said movable end piece (44) of said telescopic conveyor (48) for 20synchronizing at the least movement of said movable end piece of said telescopic conveyor with said infusion piston and of said first and second grinders (Rossetto, p. 12 last line, p. 13, the whole device indicates working in “synchrony”, working together would have been obvious to the combination above).
Regarding claim 4, Rossetto, Radhakrishnan and Vetterli teach all the limitations of claim 2, as above, and further teach a coffee machine 
    PNG
    media_image1.png
    11
    5
    media_image1.png
    Greyscale
wherein said movable end piece of said telescopic conveyor comprises a flap at one end thereof (Rossetto, door 43 is hinged).  
Regarding claim 8, Rossetto, Radhakrishnan and Vetterli teach all the limitations of claim 6, as above, and further teaches a coffee machine wherein said slotted control device has a slot ending with a tilted seat inside of which a slidable pin is moved Rossetto, figs. 5-7, element 40, this would have been combined in the combination above).15  

Claim 11 is rejected under 35 U.S.C as being upnatentable over Radhakrishnan (U.S. Patent Application Publlication 2014/ 0366743 and Radhakrishnan ‘739 and further in view of Vetterli (U.S. Patent Application Publication 2006/ 0201339).
Regarding claim 11, Radhakrishnan  and Radhakrishnan ‘379 all the limitations of claim 1, as above, but does not further explicitly teach and automatic coffee machine, wherein said first and second grinder are activated selectively or simultaneously.  Radhakrishnan seems to suggest this, but it is not stated explicitly how the grounds are moved from each of the grinders (¶¶0001, 0011-0013).  However, Vetterli teaches this (Vetterli, ¶¶0015, 0024, simultaneously].  The advantage is to get more complex and varying flavors from your two beans (a stronger or weaker of each flavor) which makes for more interesting and complicated choices of coffee.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Radhakrishnan and Rossetto with Vetterli, to have different flavors/blends in each hopper for each blender, in order to make sure the flavors are mixed well (¶0015, work simultaneously for mixing) and a further advantage is that it shortens the grinding time and the time to make coffee (id.) which makes for more expedient and interesting and complicated choices of coffee.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  This is the same allowable subject matter as in the previous office action.
Briefly, the claim has allowable subject matter because it claims that the slotted control device has a toothed head that meshes with teeth being on a bottom of said movable end piece.  In Rossetto, the slotted control device (designated as 39) is attached to a wheel (41a) through a cam (40) and the wheel is attached to a belt (41c) which connects to the telescopic conveyor which connect to “movable end piece” ( designated as the door, 44).   Thus, it would definitely not be obvious to have the slotted control be connected directly to the end piece through teeth being on the bottom of the movable end, where in Rossetto, there are many interim interconnections between the connection of the slotted control device and the movable end piece.  Such a direct connection would not be obvious to make, and neither does the prior art, in total make obvious such a claim, in light of the other required limitations upon which this claim depends.

Response to Arguments
All the rejections under ¶112 have been remedied or the claims cancelled and are thus withdrawn.
Applicant's arguments filed 28 February 2020 have been fully considered but they are not persuasive.  
¶0032).  Without more specificity on the structure of the claimed “infusion piston”, or even the use of the piston, as supported from the specification, (note that limitations from the specification are not read into the claim), the references meet the claim.  
  Again, Applicant argues against the references Radhakrishnan ‘743 and Radhakrishnan ‘378 individually when it comes to the layout of the grinders (Remarks, pp. 8, 9). Once again it is true that individually, no reference discloses all the limitations,  (such as applicant argues that Radhakrishnan ‘743 does not teach the infusion plunger and that Radhakrishnan ‘379 does not teach the two grinders), but it is the combination of the references that renders the invention obvious..  
Applicant lastly argues that adding Rossetto in view of Radhakrishnan ‘743 and Vetterli would not result in a first and a second grinder that are actuated by a first and a second opposite motor (Remarks, p. 11).. However, there is no argument that any one of the references does not show all the limitations, but in combination they do.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                   

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715